COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

Cause Number:             01-20-00208-CV
Trial Court Cause
Number:                   14-DCV-219641
Style:                    Sandeep Patel and ERCC Construction Company, LLC
                          v Warwick Construction, Inc.
Date motion filed*:       March 29, 2022
                          Second Unopposed Motion for Extension of Time to File Response to Appellee’s Motion
Type of motion:           for Rehearing
Party filing motion:      Appellants
Document to be filed:     Response to Appellee’s Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           3/24/2022
         Number of previous extensions granted:       0
         Date Requested:                              3/30/2022

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 3/30/2022
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________

Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court


Date: March 31, 2022